Citation Nr: 1147468	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 26, 2010 for left knee osteochondritis dessicans.

2.  Entitlement to a rating in excess of 20 percent from May 26, 2010 for left knee osteochondritis dessicans.

3.  Entitlement to an initial rating in excess of 10 percent from May 26, 2010 for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to February 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was most recently before the Board in November 2010.

In March 2009 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The November 2010 Board decision denied entitlement to a rating in excess of 10 percent prior to May 26, 2010 for left knee osteochondritis dessicans, and also denied entitlement to a rating in excess of 20 percent from May 26, 2010 for left knee osteochondritis dessicans.  The November 2010 Board decision also granted a separate and distinct 10 percent evaluation for left knee arthritis, effective May 26, 2010.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2011 Joint Motion For Remand requested that the Court vacate that part of the Board's decision that denied entitlement to a rating in excess of 10 percent prior to May 26, 2010 for left knee osteochondritis dessicans, denied entitlement to a rating in excess of 20 percent from May 26, 2010 for left knee osteochondritis dessicans, and denied a rating in excess of 10 percent for left knee arthritis, effective May 26, 2010.  On July 21, 2011 the Court promulgated an Order that granted the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An October 1992 RO decision granted the Veteran service connection for left knee osteochondritis dessicans, and assigned a noncompensable rating under Diagnostic Codes 5099-5002.  An October 2006 RO decision assigned a 10 percent rating to the service-connected left knee osteochondritis dessicans, effective August 7, 2002, under Diagnostic Codes 5099-5003.  In a June 2010 rating decision, the RO assigned a 20 percent rating for left knee osteochondritis dessicans, effective May 26, 2010, under Diagnostic Codes 5099-5257.  As noted, the November 2010 Board decision granted a separate 10 percent evaluation for left knee arthritis, effective May 26, 2010.

The July 2011 Joint Motion observed (page 1) as follows:

The Board [in its November 15, 2010 decision] erred in not properly considering whether [the Veteran] is entitled to a separate rating for his service-connected left-knee disability pursuant to 38 C.F.R. § 4.71a diagnostic code (DC) 5258, based on clinical findings.  Remand is required to address this matter.

The Board finds that the Veteran should be afforded the appropriate VA examination to evaluate his service-connected left knee disability.  In particular, the VA examination must provide findings that allow the Board to determine whether the Veteran should be assigned a separate rating for his service-connected left-knee disability pursuant Diagnostic Code 5258.  The Board notes that Diagnostic Code 5258 pertains to cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint.  The Board observes that the Veteran is already service-connected for left knee instability and left knee arthritis, and, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Evidence pertinent to the matters on appeal (including records related to the Veteran's November 2010 left knee unicompartmental arthroplasty) dated subsequent to the Board's November 2010 decision has been associated with the claims file.  The RO will be able to consider these records upon readjudication.  Also, as the Veteran appears to be receiving ongoing treatment for his left knee disability, VA records dated since December 10, 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's left knee dated subsequent to December 10, 2010 and associate them with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and severity of his service-connected left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

The examiner should specifically state whether or not the Veteran has dislocated cartilage of the left knee.  If left knee dislocated cartilage is identified, the examiner should state to what extent, if any, the symptoms related to the left knee dislocated cartilage differ from the symptoms related to the Veteran's left knee instability and left knee arthritis.

3.  The AOJ should then readjudicate the issues of entitlement to a rating in excess of 10 percent prior to May 26, 2010 for left knee osteochondritis dessicans, and entitlement to a rating in excess of 20 percent from May 26, 2010 for left knee osteochondritis dessicans and entitlement to an initial rating in excess of 10 percent for left knee arthritis.  In doing so, the AOJ must specifically consider whether the Veteran is entitled to a separate rating for his service-connected left-knee disability pursuant to Diagnostic Code 5258.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


